Citation Nr: 1241581	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to May 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions for the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Board denied the aforementioned claims.  The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In his appeal to the Court, the Veteran's accredited representative expressly limited the Veteran's appeal to the claims listed on the title page of this decision.  In September 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the issuance of the September 2012 joint motion for remand, the Veteran submitted additional medical evidence directly to the Board.  In a statement dated in October 2012, specified that he did not waive original consideration of this evidence by the agency of original jurisdiction (AOJ).  He requested that his case be remanded to the AOJ for review of the newly submitted evidence.  As such, remand of the case is required to afford the Veteran his due process rights.

The Veteran has submitted a VA form 21-4142, indicating that he has received treatment for chronic depression from October 2012 through the present from the Goldsboro Psychiatric Clinic in Goldsboro, North Carolina.  The Veteran provided written authorization for VA to obtain these private treatment records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC should obtain these records, as authorized by the Veteran.

Additionally, the Veteran has submitted an October 2012 letter from E.W.H., M.D., which suggests that the Veteran's depressive symptoms have increased in severity.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the October 2012 letter from Dr. H. regarding a claimed increase in the severity of the Veteran's symptoms, the Board finds that the Veteran should be afforded a new VA examination in connection with his claim for a higher disability rating for his depression.

Finally, concerning the Veteran's claim to entitlement to a TDIU, the Board notes that the Veteran has been granted service connection for depressive disorder (rated as 50 percent disabling) and for seronegative rheumatoid arthritis (rated as 40 percent disabling).  His combined disability rating is 70 percent.

In Friscia, the Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994); and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In accordance with Friscia, the Veteran should be afforded a VA examination for an opinion regarding the effect of all of his service connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or the AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records.  Additionally, the RO/AMC should obtain outstanding private treatment records from the Goldsboro Psychiatric Clinic, as authorized by the Veteran.  Any such records must be obtained and associated with the claims folder.  If any identified records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  After obtaining the requested records, the RO/AMC should schedule a VA examination for the Veteran to determine the current symptoms and severity of the Veteran's service-connected depressive disorder.

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, current symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis diagnosis, with a GAF score, should be rendered.  The examiner is specifically requested to discuss the October 2012 letter of record from E.W.H., M.D., and the October 2008, January 2010, and April 2011 letters from L.G., M.A.

The examiner is also asked to provide an opinion as to whether the Veteran's service-connected disabilities alone (i.e., depression and seronegative rheumatoid arthritis) render the Veteran unemployable.  If the examiner finds that consultation with another physician is required for such an opinion, the RO or the AMC should arrange for such consultation.  

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should ensure that the examiner provides all information and opinions required for rating the Veteran's service-connected depressive disorder and his claim for a TDIU.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued; Veteran and his representative should be afforded an opportunity to respond before the claims folder is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



